This is also a companion suit to Nos. 5885, 195 So. 839, and 5886, 195 So. 828 on the docket of this court, decided today.
W. O. Holland, as natural tutor to his daughter, Mary, sues to recover $5,500 for the physical pain and suffering experienced by her as a result of the accident discussed in said companion cases. In all other respects the pleadings, the issues, motions and exceptions filed below and here are identical with those in companion suit No. 5885, decided here today. There was judgment for plaintiff for $800 and he appealed, praying for increase.
After being administered first aid, this daughter, with her mother and brother, was removed to the hospital at Vicksburg Mississippi. She was found to be suffering from cerebral hemorrhage and in mild shock. There were a few lacerations on her scalp and some contusions about her body. She improved steadily and was discharged six days later. Her recovery has been complete. The award in her case seems to be adequate.
For the reasons herein assigned and for those assigned in said suit No. 5886, the judgment appealed from is affirmed with costs.
And for the reasons assigned in our opinion in suit No. 5885, this appeal, so far as it involves and concerns the revocatory action, in keeping with the provisions of Act 19 of 1912, is hereby transferred to the Supreme Court of the State; and plaintiff is given ninety days from the finality of the money judgment herein, in which to perfect the transfer by filing in the Supreme Court proper transcript; and in default of plaintiff's compliance with this order within said time, the appeal to this court as regards the revocatory action, will be deemed to have been abandoned. *Page 843